Citation Nr: 1800732	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-10 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an initial, compensable rating for service-connected bilateral sensorineural hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to December 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, granted service connection for bilateral sensorineural hearing loss and assigned an initial 0 percent ( noncompensable0. rating, effective January 30, 2010 (the date of filing of the claim for service connection).  In August 2010, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.  

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned held the record open for 60 days to allow for the submission of additional evidence.  No new evidence was submitted within that period.  Subsequently, however, the Veteran submitted additional evidence, including lay statements from fellow service members, service treatment records, a September 2014 VA examination report, and VA treatment records.  

In September 2015, the Board, inter alia,  remanded the claim on appeal for further development, to include arranging for the Veteran to undergo examination.  In May 2016, the agency of original jurisdiction continued to deny the claim (as reflected in a  supplemental SOC (SSOC), and returned this matter to the Board.

The Board notes that the Veteran's appeal also included a claim for service connection for clawed toes, claimed as flat feet.  Historically, the  Board  denied service connection in June 2008, but the claim was reopened in January 2010.  This claim shares procedural history with the hearing loss claim, including the September 2015 remand for a VA examination.  However, on remand, in May 2016, the RO y granted service connection for clawed toes, claimed as flat feet, in May 2016.  



As regards to the characterization of the appeal, the Board notes that, because the Veteran's claim for bilateral sensorineural hearing loss involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

With respect to the matter of representation, there have been multiple changes in representation during the pendency of this claim.  The Veteran originally appointed the Military Order of the Purple Heart (MOPH) as his representative in May 2002.  MOPH was the recognized representative on many of the early procedural documents of record.  The Veteran then appointed Paralyzed Veterans of America (PVA) as his representative in September 2014, just prior to his Board hearing.  A year later in September 2015, the Veteran appointed agent Larry Stokes as his representative.  In March 2017, the Veteran revoked Mr. Stokes as his representative.  As the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding  pro se in this appeal..

Also, while the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining claim is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran is seeking a higher initial rating for his service-connected bilateral sensorineural hearing loss.  In September 2015, the Board remanded the claim for the Veteran to undergo a VA audiology examination, to include audiometry and speech discrimination testing.  In the remand instructions, the Board  asked the examiner to gather numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure town threshold for these four frequencies, as well as speech recognition scores pursuant to the Maryland CNC test, in conformity with the requirements of 38 C.F.R. § 4.85 (2017).

Pursuant to the remand, in March 2016, the Veteran underwent VA audiology examination.   However, while speech discrimination testing, numeric values were recorded,  the examiner  indicated that he could not test the Veteran for pure tone thresholds because of "poor reliability between speech reception threshold measures (15dB HL bilaterally) and pure tone audiometry threshold measures (48.33 dB HL in the right ear and 43.33 dB HL in the left ear)."  The examiner did not elaborate as to why the reliability was poor.

Thus,  the Board is left without the pure tone threshold numeric values that are needed to evaluate his bilateral hearing loss,  As such, the Board finds that another remand of this matter is warranted.

Hence, the AOJ should again arrange for the Veteran to undergo VA audiology examination by an audiologist or appropriate physician,  The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may  result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that VA treatment records dated through May 2016 have been associated with the Veteran's claims file from the West Los Angeles VAMC.  On remand, the AOJ should obtain any outstanding records of VA evaluation and/or treatment of the Veteran's bilateral sensorineural hearing loss.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining  claim on appeal (to include as regards pertinent, private (non-VA) treatment for bilateral sensorineural hearing loss), explaining that he has a full one-year period for response.  See 38 U.S.C § 5103(b)(1); but see also 38 U.S.C § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. §3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification on specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Adjudication of the claim for higher rating should include consideration of whether "staged" rating of the Veteran's bilateral sensorineural hearing loss (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the West Los Angeles VAMC any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since May 2016.  Follow the procedures set forth in 38 C.F.R. §3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of records.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA audiology examination by an audiologist or appropriate physician.
The entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies - in particular, audiometry and speech discrimination testing - should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  If the pure tone thresholds cannot be tested, the examiner must explain why.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

Also, the examiner should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.

All clinical findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the remaining claim on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s)  since the last adjudication) and legal authority (to include consideration of whether "staged" rating of the Veteran's bilateral sensorineural hearing loss, pursuant to Fenderson (cited above) is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutcherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner .  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


